Citation Nr: 0821419	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  03-33 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for lumbar spine degenerative joint 
disease has been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for "nerve" problems has been received.

3.  Whether new and material evidence to reopen a claim for 
service connection for bilateral hearing loss has been 
received.

4.  Entitlement to compensation benefits, pursuant to the 
provisions of  38 U.S.C.A. § 1151, for additional disability 
following right inguinal hernia repair at a VA medical 
facility.

5.  Entitlement to an increased rating for residuals of a 
hemorrhoidectomy, currently evaluated as 10 percent 
disabling.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran had active service from April 1959 to January 
1961.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from June 2002, June 2003, and April 2007 
rating decisions.  

In the June 2002 rating decision, the RO denied  compensation 
benefits, pursuant to 38 U.S.C.A. § 1151, for additional 
disability following right inguinal hernia repair at a VA 
medical facility.  The veteran filed a notice of disagreement 
(NOD) in February 2003, and the RO issued a statement of the 
case (SOC) in October 2003.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in November 2003.  

In the June 2003 rating decision, the RO denied a rating in 
excess of 10 percent for residuals of a hemorrhoidectomy and 
declined to reopen claims for service connection for lumbar 
spine degenerative joint disease, for nerve problems, and for 
bilateral hearing loss on the basis that new and material 
evidence had not been received.  The veteran filed a NOD in 
January 2004, and the RO issued a SOC in September 2004.  The 
veteran filed a substantive appeal (via a VA Form 9) in 
September 2004.  

In November 2006, the Board remanded the claims on appeal  to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, to afford the veteran a Travel Board hearing.  
After completing the requested action, the AMC continued the 
denial of the claim, as reflected in the November 2007 
supplemental SOC (SSOC), and returned the matters to the 
Board for further appellate consideration.

In January 2007, the veteran and his wife testified during a 
hearing before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing); a transcript of that hearing is of 
record.  During the Board hearing, the veteran clarified that 
his disorder of nerve problems was a psychiatric disorder as 
opposed to a neurological disorder.  Thus, the Board has 
characterized the issue as listed above.

In the April 2007 rating decision, the RO denied service 
connection for an unspecified psychiatric condition secondary 
to service-connected tinnitus and residuals of 
hemorroidectomy; as well as denied a TDIU.  The veteran filed 
a NOD in May 2007, and the RO issued a SOC in November 2007.  
The veteran filed a substantive appeal (via a VA Form 9) in 
December 2007.  

With respect to the April 2007 denial of service connection 
for an unspecified psychiatric condition, the Board observes 
that the disability at issue is essentially the same as that 
of his "nerve" problems.  The Board notes the veteran's 
contention that the unspecified psychiatric condition is 
secondary to his service-connected tinnitus and residuals of 
hemorroidectomy.  The Board observes, however, that a claim 
based on a new theory of entitlement is not a new claim, but 
constitutes an application to reopen the previously denied 
claim.  Ashford v. Brown, 10 Vet. App. 120 (1997); Boggs v. 
Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008) (a new theory of 
causation for the same disease or injury that was the subject 
of a previously denied claim cannot be the basis of a new 
claim under § 7104(b)).  Thus, regardless of the RO's 
actions, the Board must address the question of whether new 
and material evidence has been received to reopen a claim for 
service connection for "nerve" problems because the issue 
goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim on a de novo basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

In a December 2007 letter, the RO informed the veteran that 
he had been scheduled for another Travel Board hearing, as 
requested.  In correspondence received later that month, the 
veteran withdrew his request for a second Board hearing.  See 
38 C.F.R. § 20.704 (2007).  

In April 2008, the veteran's representative submitted 
additional medical evidence in support of the petition to 
reopen the claim for service connection for lumbar spine 
degenerative joint disease.  On the veteran's behalf, the 
representative waived consideration of the additional 
evidence by the RO.  

The Board's decision denying the claim for an increased 
rating for residuals of a hemorrhoidectomy is set forth 
below.  The remaining claims on appeal are addressed in the 
remand following the order; these matters are being remanded 
to the RO via the AMC.  VA will notify the veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  The veteran's hemorrhoids have not been manifested by 
persistent bleeding with fissures or secondary anemia.





CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a hemorrhoidectomy have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 
7336 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The  Board also is aware of the  recent decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court held that, at a minimum, adequate VCAA 
notice requires that VA notify the claimant that, to 
substantiate an increased rating claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id. at 43-44.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a February 2003 pre-rating letter provided 
notice to the veteran regarding what information and evidence 
must be submitted by the veteran and what information and 
evidence would be obtained by VA.  A June 2004 post-rating 
letter asked the veteran to send medical evidence to support 
an increased evaluation for his residuals of a 
hemorrhoidectomy.  The September 2004 SOC set forth the 
criteria for higher ratings for residuals of a 
hemorrhoidectomy (which is sufficient for Dingess/Hartman).  
In an October 2006 letter, the RO provided the veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

After issuance of each notice described above,  and 
opportunity for the veteran to respond, the November 2007 
SSOC reflects readjudication of the claim.  Hence, although 
some of the notice post-dates the initial adjudication of the 
claim for increase, the veteran is not shown to be prejudiced 
by the timing of this notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a statement of the SOC or SSOC, is sufficient to 
cure a timing defect).

The  Board also  finds that the June 2004 VCAA letter, which 
informed the veteran of the evidence necessary to 
substantiate his claim for an increased rating, when read 
together with the October 2006 VCAA letter, which explained 
how disability ratings are determined, and the September 2004 
SOC and November 2007 SSOC, which included the pertinent 
rating criteria, satisfy the notice requirements of Vazquez-
Flores.  

To the extent that these letters did not meet the relevant 
content of notice requirements, the veteran's written 
statements, in particular a February 2003 statement and an 
October 2004 VA Form 9, reflect that he understood the 
relevant requirements, including the effect of his disability 
on his daily life and employment.  In the above 
correspondence, the veteran referenced persistent bleeding, 
anemia, and fissures - the criteria for the next higher 
rating under Diagnostic Code 7336.  Furthermore, during his 
September 2007 VA examination, the veteran stated that his 
hemorrhoids bleed when sitting for long periods of time.  
Consequently, any error in this regard was "cured by actual 
knowledge on the part of the claimant."  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, as well VA outpatient treatment (VAOPT) 
records, and reports of VA examinations.  Also of record is 
the transcript of the veteran's Board hearing as well as 
various written statements provided by the veteran and by his 
spouse and representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate the claim herein decided, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the claim herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2007); 38 C.F.R. Part 4 (2007).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-
510 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

The 10 percent rating for the veteran's residuals of a 
hemorrhoidectomy  have been assigned under Diagnostic Code 
7336.  Under that diagnostic code,  a 10 percent rating is 
assignable for large or thrombotic, irreducible hemorrhoids 
with excessive redundant tissue, evidencing frequent 
recurrences.  A maximum 20 percent rating is assigned for 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 
7336 (2007).

Considering the medical evidence in light of the above-noted 
criteria, the Board finds that a rating in excess of 10 
percent for the veteran's residuals of a hemorrhoidectomy is 
not warranted.

On VA examination in April 2003, the veteran reported 
frequent flare-ups of rectal bleeding but stated that he was 
unaware of being anemic from the bleeding or having fissures.  
Examination revealed external hemorrhoid tags but no 
thrombosed hemorrhoids.  The examiner noted that there were 
no fissures.

On VA examination in June 2004, the veteran reported that the 
bleeding continues three to four times per month and that 
sometimes he notes blood on his toilet paper.  Examination 
revealed large, nonthrombosed, external hemorrhoids that were 
not bleeding.  

During  VA examination in September 2007, the veteran 
reported multiple episodes of bleeding, usually after bowel 
movements, but occasionally spontaneously, particularly when 
sitting for long periods of time, such as riding.  The 
veteran stated that he had had at least five episodes of 
bleeding independent of bowel movements in the past six 
months.  He reported frequent bleeding or at least toilet 
tissue staining after wiping.  Examination revealed  both 
inactive hemorrhoidal tags, a small external hemorrhoid, an 
indication of recent bleeding, and soft, not distended, not 
tender, internal hemorrhoids.  The examiner noted that there 
was then no evidence of bleeding.

The aforementioned medical evidence clearly indicates that 
there is no basis for assignment of an increased schedular 
rating under the applicable rating criteria.  Even if the 
veteran's complaints of frequent flare-ups of rectal bleeding 
and multiple episodes of bleeding were found to more nearly 
approximate persistent bleeding, there is simply no medical 
evidence of record of secondary anemia or fissures.  As such, 
the criteria for a schedular rating in excess of 10 percent 
are not met.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.

Additionally, the Board finds that there is no showing that 
the veteran's service-connected residuals of a 
hemorrhoidectomy reflect so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) 
(cited in the September 2004 SOC and March 2005 SSOC).  The 
Board notes that the disability has not objectively been 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in the assigned 10 percent rating).  

In his application for a TDIU, the veteran stated that his 
hemorrhoids, in part, prevent him from securing or following 
any substantially gainful occupation, he also indicated that 
he stopped working because his last employer went of out 
business.  Similarly, although the September 2007 VA examiner 
stated that the veteran's hemorrhoids "may, in part, have 
been responsible for. . . his early retirement in 1980."  
Aside from the fact that this statement is speculative, and, 
thus, no considered probative (see Bostain v. West, 11 Vet. 
App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993), even if true, this statement, without more, does not 
indicate that the veteran's residuals of hemorrhoids have 
interfered with employability beyond that contemplated in the 
current rating), or that the disability is so exceptional or 
unusual to render the schedular criteria inadequate for 
rating the disability.  There also is no evidence of frequent 
treatment-much less, hospitalization-for the residuals of 
hemorrhoids.

In the absence of evidence of any of the factors outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, there is no basis for staged 
rating of the disability, pursuant to Hart, and the claim for 
an increased rating for residuals of a hemorrhoidectomy, 
currently evaluated as 10 percent disabling, must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against assignment of 
a higher rating, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

An increased rating for residuals of a hemorrhoidectomy, 
currently evaluated as 10 percent disabling, is denied.


REMAND

The Board's review of the record reveals that further RO 
action on the remaining claims on appeal is warranted.

Initially, the Board notes that all notification action 
needed to fairly adjudicate the veteran's requests to reopen 
the claims for service connection for lumbar spine 
degenerative joint disease, "nerve" problems, and for 
bilateral hearing loss has not been accomplished.  

With respect to the claims for lumbar spine degenerative 
joint disease and bilateral hearing loss, a June 2004 letter 
informed the veteran that the "evidence should be new and 
material, meaning that it has not been submitted prior and is 
relevant to your claim."  However, a generic notice of this 
type is not sufficient, according to the recent decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Rather, the record 
must show that the veteran was provided pertinent notice 
under 38 U.S.C.A. § 5103 which describes, "what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial."  Id. at 10.  In this 
case, the RO has not provided the veteran a specifically 
tailored notice explaining what is needed to reopen his 
claims for service connection for lumbar spine degenerative 
joint disease and bilateral hearing loss, in light of the 
prior deficiency(ies) in these claims.  With respect to the 
claim for "nerve" problems, the veteran has not been 
provided any relevant notice regarding reopening the claim.

In this regard, the Board notes that, in an October 1998 
rating decision, the RO, inter alia, denied service 
connection for lumbar spine degenerative joint disease, nerve 
problems, and for bilateral hearing loss.  The RO has not 
informed the veteran of the reasons for its prior denials, 
and what specific information and evidence he would need to 
provide to reopen and establish service connection for the 
claimed disabilities. The Board also notes that the veteran 
has not been informed as to how to establish entitlement to 
§1151 benefits

Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  Accordingly, the RO should, through a VCAA-compliant 
notice,  give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also ensure that its notice to the veteran meets the 
requirements of Kent (cited to and discussed above) and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection--
particularly, disability ratings and effective dates-as 
appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§  5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims remaining on 
appeal.

As a final point, the Board  notes that, as any decision with 
respect to the aforementioned petitions to reopen (involving 
underling claims for service connection) and for the claim 
for section 1151 benefits may affect the veteran's outcome of 
the TDIU claim, the claims are inextricably intertwined. See 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both are 
adjudicated).  As the claims for service connection, for 
compensation benefits under 38 U.S.C.A. § 1151, and for a 
TDIU should be considered together, it follows that, any 
Board action on the TDIU claim, at this juncture, would be 
premature.  Hence, a remand of this matter is warranted, as 
well.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to his 
petitions to reopen, the compensation 
benefits under 38 U.S.C.A. § 1151 for 
additional disability following right 
inguinal hernia repair at a VA medical 
facility, and/or the claim for a TDIU.  

The RO should provide specific notice as 
to the type of evidence necessary to 
substantiate the claims, to include, 
regarding the veteran's claims to reopen, 
discussion of the evidentiary 
deficiency(ies) that resulted in each of 
the prior denials, along with notice as to 
what evidence is needed to establish each 
of the claims, on the merits, consistent 
with Kent (cited to and discussed above).

The RO should also explain what is needed 
to establish entitlement to compensation 
under 38 U.S.C.A. § 1151 for additional 
disability following right inguinal hernia 
repair at a VA medical facility.

The RO should also ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly as regards 
assignment of disability rating and 
effective date, as appropriate.   The RO 
should also clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).  The RO 
should also explain the type of evidence 
that is his ultimate responsibility to 
submit.

2.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO 
should readjudicate the claims remaining 
on appeal in light of all pertinent 
evidence and legal authority.

5.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E.MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


